             Case 3:18-cv-01768 Document 1 Filed 10/26/18 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,                    :
                                             :
               Plaintiff,                    :       CIVIL NO. 3:18CV1768 (         )
                                             :
       v.                                    :
                                             :
One (1) 2017 MASERATI LEVANTE                :
bearing VIN: ZN661XUL4HX245650,              :
                                             :
               Defendant.                    :
                                             :
[CLAIMANTS: Orlando Quiros;                  :
Connex Credit Union, Inc.]                   :       October 26, 2018

                            VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and David X. Sullivan, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rule for Admiralty and Forfeiture Claims:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: One (1) 2017 Maserati Levante, bearing Connecticut

Registration Number 6AAEJ7 and Vehicle Identification Number (VIN):

ZN661XUL4HX245650, for violations of 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).




                                                 1
               Case 3:18-cv-01768 Document 1 Filed 10/26/18 Page 2 of 5



                                    THE DEFENDANT IN REM

        2.      The defendant is identified as follows: One (1) 2017 Maserati Levante, bearing

Connecticut Registration Number 6AAEJ7 and VIN: ZN661XUL4HX245650 (“Defendant

Vehicle”).

        3.      On September 10, 2018, the Defendant Vehicle was delivered to the government

pursuant to a Stipulated Forfeiture Agreement attached hereto as Exhibit A. The Defendant

Vehicle is presently in the custody of the United States Marshal Service.

        4.      The Defendant Vehicle is located within the jurisdiction of this Court.

        5.      The Defendant Vehicle is registered to Orlando Quiros (“Claimant”) and subject

to a lien from Connex Credit Union, Inc.

        6.      The Defendant Vehicle was obtained with proceeds traceable to illegal drug

trafficking.

                                       JURISDICTION AND VENUE

        7.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Vehicle. This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to 28 U.S.C. § 1355(a).

        8.      This Court has in rem jurisdiction over the Defendant Vehicle under 28 U.S.C. §

1355(b). Upon the filing of this amended complaint, the plaintiff requests that the Court issue

arrest warrants in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the Defendant Vehicle pursuant to 18 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.




                                                   2
             Case 3:18-cv-01768 Document 1 Filed 10/26/18 Page 3 of 5



                                   BASIS FOR FORFEITURE

       10.     The Defendant Vehicle is subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C), which provides for the forfeiture of property which constitutes or is derived from

proceeds traceable to any listed violation of law or any offense constituting “specified unlawful

activity,” or a conspiracy to commit such offense, including any violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq. The Claimant has freely admitted that the Defendant

Vehicle was obtained with the proceeds of illegal drug trafficking. The Claimant is a defendant

in the ongoing federal criminal case, United States v. Quiros, et al. [3:17-CR-160 (VLB)]. He has

pled guilty to Counts One and Five of a Superseding Indictment, charging him with conspiracy

to possess with intent to distribute at least 5 kilograms of cocaine, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A)(i), and 846. Sentencing has been scheduled for November 7, 2018.

       11.     Orlando Quiros has agreed to the forfeiture of the Defendant Vehicle and has

executed a Stipulated Agreement attached hereto as Exhibit A.

                          STIPULATED FORFEITURE AGREEMENT

       12.     The United States and the Claimant, Orlando Quiros, have reached an agreement.

The terms of the agreement are embodied in a Stipulated Forfeiture Agreement attached hereto

as Exhibit A. Pursuant to the agreement, the Claimant has agreed to the forfeiture of one (1)

2017 Maserati Levante, bearing Connecticut Registration Number 6AAEJ7 and Vehicle

Identification Number (VIN): ZN661XUL4HX245650.

       WHEREFORE, the United States of America prays that the Warrant of Arrest In Rem for

the Defendant Vehicle be issued; that due notice be given to all parties to appear and show cause

why the forfeiture should not be decreed; that judgment be entered declaring the Defendant

Vehicle to be condemned and forfeited to the United States of America for disposition according



                                                  3
             Case 3:18-cv-01768 Document 1 Filed 10/26/18 Page 4 of 5



to law; and that the United States of America be granted such other and further relief as this

Court may deem just and proper.



                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              _/s/ David X. Sullivan____________________
                                              DAVID X. SULLIVAN
                                              ASSISTANT UNITED STATES ATTORNEY
                                              FEDERAL BAR NO.: ct03793
                                              157 CHURCH ST., 25th FLOOR
                                              NEW HAVEN, CT 06510
                                              PHONE NO.: (203) 821-3700
                                              FAX: (203) 773-5392




                                                 4
              Case 3:18-cv-01768 Document 1 Filed 10/26/18 Page 5 of 5



                                             DECLARATION

       I am a Task Force Officer of the Drug Enforcement Administration and the case agent

assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 26th day of September, 2018.



                                                _/s/ Joshua S. Cameron______________________
                                                JOSHUA S. CAMERON
                                                TASK FORCE OFFICER
                                                DRUG ENFORCEMENT ADMINISTRATION




                                                  5
       Case
        Case3:18-cv-00404-JBA
              3:18-cv-01768 Document
                              Document
                                     1-116Filed
                                            Filed
                                                10/26/18
                                                  10/24/18Page
                                                           Page1 of
                                                                 1 of
                                                                    44




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                      :
                                               :
             Plaintiff,                        :   CIVIL NO. 3:18CV404 (JBA)
                                               :
      v.                                       :
                                               :
TEN (10) ASSORTED JEWELRY ITEMS,               :
VALUE: $13,908.00, described as follows:       :
                                               :
ONE (1) WHITE GOLD DIAMOND CROSS               :
PENDANT AND CHAIN, VALUE: $3,600.00,           :
                                               :
ONE (1) PAIR OF YELLOW GOLD DIAMOND            :
EARRINGS, VALUE: $250.00,                      :
                                               :
ONE (1) 10K WHITE GOLD DIAMOND                 :
BRACELET WITH 279 ROUND DIAMONDS,              :
VALUE: $3,500.00,                              :
                                               :
ONE (1) PAIR OF 14K WHITE GOLD BLACK           :
STONE EARRINGS WITH 32 BLACK                   :
RHODIUM STONES, VALUE: $150.00,                :
                                               :
ONE (1) MEN’S ROLEX OYSTER PERPETUAL           :
AIR KING STAINLESS STEEL WATCH WITH            :
52 ROUND DIAMONDS, VALUE: $3,000.00,           :
                                               :
ONE (1) 18K YELLOW GOLD ROSARY WITH            :
56 BEADS, VALUE: $1,000.00,                    :
                                               :
ONE (1) PAIR OF 14K WHITE GOLD SQUARE          :
INVISIBLE SET DIAMOND EARRINGS,                :
VALUE: $300.00,                                :
                                               :
ONE (1) 18K YELLOW GOLD SQUARE CURB            :
8” LINK BRACELET, VALUE $1,000.00,             :
                                               :
ONE (1) STERLING SILVER DIAMOND AND            :
RUBY BEADED CHAIN, VALUE: $1,000.00,           :
                                               :
ONE (1) STERLING SILVER “THE SKY’S THE         :
LIMIT” PENDANT, VALUE: $108.00,                :
                                               :

                                           1
        Case
         Case3:18-cv-00404-JBA
               3:18-cv-01768 Document
                               Document
                                      1-116Filed
                                             Filed
                                                 10/26/18
                                                   10/24/18Page
                                                            Page2 of
                                                                  2 of
                                                                     44




               Defendants.                            :
                                                      :
[CLAIMANT: Orlando Quiros]                            :

                      STIPULATION FOR COMPROMISE SETTLEMENT

       In full and final satisfaction of any and all claims, demands, and liens from which

PLAINTIFF, UNITED STATES OF AMERICA (“UNITED STATES”), its agents, subrogees,

successors, and assigns, now have against ten (10) Assorted Jewelry Items, value: $13,908.00, as

aforementioned and described above (“Defendant Jewelry”), the UNITED STATES and the

CLAIMANT, ORLANDO QUIROS (“CLAIMANT”), and his agents, subrogees, successors, and

assigns, by and through his respective counsel, hereby stipulate and agree to a compromise

settlement, upon the terms and conditions set forth below:

       1.   That the CLAIMANT has voluntarily surrendered to the Drug Enforcement

Administration one (1) 2017 Maserati Levante, bearing Connecticut Registration Number 6AAEJ7

and Vehicle Identification Number (VIN): ZN661XUL4HX245650 (hereinafter “2017 Maserati

Levante), which the CLAIMANT admits to purchasing LQSDUWwith proceeds from the illegal sale

and distribution of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), and 846.

       2.    That the UNITED STATES agrees to return the Defendant Jewelry to the

CLAIMANT or the CLAIMANT’S assign.

       3.    That in exchange and return of the Defendant Jewelry to the CLAIMANT by the

United States, the CLAIMANT agrees to the filing of a Stipulated Verified Complaint of Forfeiture,

naming the 2017 Maserati Levante as the sole defendant in that civil in rem action. Further, the

CLAIMANT agrees not to contest the forfeiture of the 2017 Maserati Levante to the United States

       4.      That the United States further agrees to recognize a claim against the 2017 Maserati

Levante by Connex Credit Union, Inc., which has a lienhold interest in the vehicle.

       5.    That CLAIMANT agrees for the purpose of this Stipulation of Compromise

                                                  2
        Case
         Case3:18-cv-00404-JBA
               3:18-cv-01768 Document
                               Document
                                      1-116Filed
                                             Filed
                                                 10/26/18
                                                   10/24/18Page
                                                            Page3 of
                                                                  3 of
                                                                     44




Settlement that he is not a prevailing party pursuant to 28 U.S.C. § 2412.

       6.    That CLAIMANT further agrees that neither he nor any current or future agents,

representatives, subrogees, assigns or successors, shall appear in or pursue any action or proceeding

at law or in equity to contest the stipulated forfeiture of the 2017 Maserati Levante to the UNITED

STATES.

       7.    That CLAIMANT stipulates that he hereby releases and forever discharges the United

States of America, the Drug Enforcement Administration, and their officers, agents, servants, and

employees, their heirs, successors, or assigns, from any and all actions, causes of action, suits,

proceedings, debts, dues, contracts, judgments, damages, claims, and/or demands whatsoever in law

or equity which claimant, his heirs, successors, or assigns ever had, now have, or may have in the

future in connection with the seizure, detention, and compromise settlement regarding the

Defendant Jewelry.

       8. That CLAIMANT further agrees to hold and save the United States of America, the

Drug Enforcement Administration, and their servants, employees, heirs, successors, or assigns

harmless from any claims by any others, including costs and expenses for or on account of any and

all lawsuits or claims of any character whatsoever, in connection with the seizure, detention, and

compromise settlement of the Defendant Jewelry.

       9.   This Stipulation for Compromise Settlement shall not constitute an admission of

liability or fault on the part of the UNITED STATES, its officers, agents, servants, or employees, or

on the part of the CLAIMANT, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the further expense and risk of litigation.

       10. The UNITED STATES and the CLAIMANT agree to bear their own costs and

attorneys' fees, and to execute and/or consent to, any additional documentation necessary to

implement the terms of this stipulated agreement.

                                                    3
Case
 Case3:18-cv-00404-JBA
       3:18-cv-01768 Document
                       Document
                              1-116Filed
                                     Filed
                                         10/26/18
                                           10/24/18Page
                                                    Page4 of
                                                          4 of
                                                             44
